peal by the defendant from a judgment of the Supreme Court, Kings County (J. Goldberg, J.), rendered April 30, 2004, convicting him of assault in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the trier of fact, which saw and heard the witnesses (see People v Gaimari, 176 NY 84, 94 [1903]). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see People v Garafolo, 44 AD2d 86, 88 [1974]). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt on the charges of assault in the second degree and criminal possession of a weapon in the second degree was not against the weight of the evidence (see CPL 470.15 [5]). Goldstein, J.P., Luciano, Rivera and Fisher, JJ., concur.